EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 §18 U.S.C. SECTION 1350 The undersigned, Patrick E. Paddon, Chief Executive Officer of California First National Bancorp (the “Company”), and S. Leslie Jewett, Executive Vice President of the Company, do each hereby certify, pursuant to 18 U.S.C. §1350, that: (i)the quarterly report on Form 10-Q of the Company (the “Report) fully complies with the requirements of section 13(a) and 15(d) of the SecuritiesExchange Act of 1934; and (ii)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Patrick E. Paddon Patrick E. Paddon Chief Executive Officer /s/ S. Leslie Jewett S. Leslie Jewett Executive Vice President Dated: November 12, 2014 A signed original of this written statement required by Section 906 has been provided to California First National Bancorp and will be retained by California First National Bancorp and furnished to the Securities and Exchange Commission or its staff upon request. The forgoing certification is being furnished to the Securities and Exchange Commission pursuant to § 18 U.S.C. Section 1350. It is not being filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and is not to be incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing.
